          Case 3:20-cv-00361-BAJ-RLB         Document 39       08/26/21 Page 1 of 9




                       dfsUNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


    LLOYD PLUMBAR                                                    CRIMINAL ACTION

    VERSUS
                                                                   NO.20-00361-BAJ-RLB
    JEFF LANDRY, ET AL.


                                  RULING AND ORDER

         Before the Court is Defendant, Scott Perrilloux’s Motion to Dismiss

Pursuant to Rule 12(b)(6) for Failure to State a Claim Upon Which Relief

Can Be Granted (Doc. 37). The Motion is opposed. (Doc. 38). For the reasons stated

herein, the Motion is GRANTED.

    I.   BACKGROUND

         Cockfighting has been prohibited in Louisiana since 2008. See La. Stat. Ann.

§ 14:102.23. On April 29, 2020, Plaintiff Lloyd Plumbar was charged with several

misdemeanor criminal charges for cockfighting. (Doc. 1, ¶ 15). Plumbar is the Pastor

of Plaintiff Holy Fight Ministries, a church whose congregation “hold[s] the sincere

religious belief. . . that cockfighting is an integral and essential part of their religious

faith.” Id. at ¶ 13.

         On June 12, 2020 Plaintiffs filed suit against Scott Perrilloux in his official

capacity as District Attorney of Louisiana’s 21st Judicial District, 1, alleging violations




1 Plaintiffs also filed suit against Jeff Landry, in his official capacity as Attorney General of
Louisiana and Jason Ard in his official capacity as Sheriff of Livingston Parish. Plaintiffs’
claims against Defendant Landry and Ard have since been dismissed. (Docs. 18, 28).
                                               1
        Case 3:20-cv-00361-BAJ-RLB          Document 39   08/26/21 Page 2 of 9




of the Free Exercise and Establishment Clauses of the First Amendment of the

United States Constitution, as well as a violation of the Free Exercise Clause of the

Louisiana Constitution. (Doc. 1, p. 4–8). Plaintiffs’ Complaint requested four specific

categories of relief: a temporary restraining order prohibiting enforcement of

Louisiana Revised Statute § 14:102.23 against Plaintiffs; a permanent injunction

prohibiting enforcement of Louisiana Revised Statute § 14:102.23 against Plaintiffs;

compensatory, nominal, punitive, and other damages; and, attorney’s and expert

witness fees. (Doc. 1, p. 8).

       On June 25, 2020, the Court held a hearing on Plaintiffs’ request for a

temporary restraining order. (Doc. 14). The motion was denied. See (Doc. 18).

Subsequently, Defendant Scott Perriloux filed the instant Motion to Dismiss under

Federal Rule of Civil Procedure 12(b)(6), asserting that Plaintiffs claims against him

should be dismissed because he is entitled to “absolute immunity” because he was

acting “within the scope of his duties as district attorney” by bringing charges against

Plumbar. (Doc. 37-1, p. 9). In the alternative, Defendant argues that Plaintiffs have

failed to allege that any allege constitutional violations were the result of a policy of

the District Attorney’s office. (Id. at p. 12).

       In opposition, Plaintiffs assert that absolute immunity is not applicable to

official capacity claims. (Doc. 38-1, p. 6). Plaintiffs further assert that they have

pleaded a claim upon which relief can be granted, solely as to their Free Exercise

Clause claims. (Doc. 38-1, p. 8).

II.    LEGAL STANDARD

       A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint against
                                              2
           Case 3:20-cv-00361-BAJ-RLB      Document 39      08/26/21 Page 3 of 9




the legal standard set forth in Rule 8, which requires “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

       “Determining whether a complaint states a plausible claim for relief [is] . . . a

context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679. “[F]acial plausibility” exists “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678 (citing Twombly,

550 U.S. at 556). Hence, the complaint need not set out “detailed factual allegations,”

but something “more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action” is required. Twombly, 550 U.S. at 555. When conducting

its inquiry, the Court must “accept[] all well-pleaded facts as true and view[] those

facts in the light most favorable to the plaintiff.” Bustos v. Martini Club Inc., 599 F.3d

458, 461 (5th Cir. 2010) (quotation marks omitted).

III.   ANALYSIS

            A. Absolute Immunity is Inapplicable to Official-Capacity Actions

       Defendant Perrilloux argues that he is entitled to absolute immunity 2 from

suit, pursuant to Imbler v. Pachtman, 424 U.S. 409 (1975). (Doc. 37-1, p. 10). Plaintiff


2Absolute immunity exempts a government official from personal liability to a person
whose federal rights have been violated. Di Ruzzo v. Tabaracci, 480 F. App'x 796, 797 (5th
                                             3
        Case 3:20-cv-00361-BAJ-RLB           Document 39      08/26/21 Page 4 of 9




argues that, because Perrilloux has only been sued in his official capacity, absolute

immunity does not apply. (Doc. 38-1, p. 6). Rather, the Court should apply the policy

liability framework established by Monell v. New York City Dept. of Social Servs.,

436 U.S. 658 (1978). (Id.). Defendant counters that “[t]he Supreme Court did not

expressly limit its holding in Imbler to claims against district attorneys in their

individual capacities,” and therefore invites the Court to hold that “the absolute

immunity given to district attorneys is equally applicable to claims against them in

their official capacities.” (Doc. 37-1, p. 12).

       While the Supreme Court in Imbler was silent as to whether absolute

immunity applied to official capacity suits, it clarified its holding in Leatherman v.

Tarrant County Narcotics Intelligence and Coordination Unit, 507 U.S. 163 (1993).

The Court held that “unlike various government officials, municipalities do not enjoy

immunity from suit—either absolute or qualified—under § 1983.” Id. at 165.

“Official-capacity suits . . . ‘generally represent only another way of pleading an

action against an entity of which an officer is an agent.’” Kentucky v. Graham, 473

U.S. 159, 165 (1985) (quoting Monell, 436 U.S. at 690 n. 55 (1978)). Therefore, because

“a § 1983 suit naming defendants only in their ‘official capacity’ does not involve

personal liability to the individual defendant[,] [c]oncomitantly, defenses such as

absolute quasi-judicial immunity, that only protect defendants in their individual



Cir. 2012) (per curium) (quoting O'Neal v. Miss. Bd. of Nursing, 113 F.3d 62, 65 (5th
Cir. 1997)); Austin Mun. Sec., Inc. v. Nat'l Ass'n of Sec. Dealers, Inc., 757 F.2d 676, 687 (5th
Cir. 1985). It extends to officials, such as judges and prosecutors, whose functions are
intimately connected to the judicial process. See Hart v. O'Brien, 127 F.3d 424, 439 (5th
Cir. 1997), abrogation on other grounds recognized by Spivey v. Robertson, 197 F.3d 772,
775–76 (5th Cir. 1999); Austin Mun. Sec., Inc., 757 F.2d at 688.
                                               4
        Case 3:20-cv-00361-BAJ-RLB          Document 39   08/26/21 Page 5 of 9




capacities, are unavailable in official-capacity suits.” Turner v. Houma Mun. Fire and

Policy Civil Serv. Bd., 229 F.3d 478, 483 (5th Cir. 2000); See also Hafer v. Melo, 502

U.S. 21, 25 (1991) (“[T]he only immunities available to the defendant in an official-

capacity action are those that the governmental entity possesses.”).

       In this case, because Plaintiffs have sued Scott Perrilloux in his official

capacity as District Attorney of Louisiana’s 21st Judicial District, they have

effectively sued the 21st Judicial District, not Scott Perrilloux individually.

Therefore, absolute immunity does not apply.

          B. Plaintiffs Have Not Adequately Pleaded Monell Liability

       Defendant, in the alternative, argues that Plaintiffs have failed to state a claim

against him, even in his official capacity, because Plaintiffs have not pointed to an

official policy or custom that motivated the alleged violation of their constitutional

rights. (Doc. 37-1, p. 12).

       To defeat a Motion to Dismiss under Rule 12(b)(6) here, Plaintiff “must show

that (1) an official policy (2) promulgated by the municipal policymaker (3) was the

moving force behind the violation of a constitutional right.” Peña v. City of Rio Grande

City, 879 F.3d 613, 621 (5th Cir. 2018) (citations omitted). In the absence of an official

policy, a plaintiff may also allege that:

       a persistent, widespread practice of city officials or employees which
       although not authorized by officially adopted and promulgated policy, is
       so common and well settled as to constitute a custom that fairly
       represents municipal policy. Actual or constructive knowledge of such
       custom must be attributable to the governing body of the municipality
       or to an official to whom that body had delegated policy-making
       authority.

Bennett v. City of Slidell, 735 F.2d 861 (5th Cir. 1984) (per curium).

                                             5
        Case 3:20-cv-00361-BAJ-RLB          Document 39       08/26/21 Page 6 of 9




       The Fifth Circuit is clear that “[t]o proceed beyond the pleading stage, a

complaint's ‘description of a policy or custom and its relationship to the underlying

constitutional violation . . . cannot be conclusory; it must contain specific facts.’”

Peña, 879 F.3d at 622 (citing Spiller v. City of Tex. City, Police Dep't,

130 F.3d 162, 167 (5th Cir. 1997)). A general allegation of a policy is not sufficient.

See Spiller, 130 F.3d at 167. Nor is mere “speculation that any particular

policymaker . . . knew about the alleged custom.” Peña, 879 F.3d at 623.

       Plaintiffs allege that the District Attorney’s Office disregarded probable cause

in their arrest and prosecution of Plumbar, in violation of their official duties.

(Doc. 38-1, p. 10). Further, Plaintiffs allege that the legislation which bans

cockfighting in Louisiana is “so vague, overly broad, and sweeping in scope that it

intrudes upon the Federal and State guarantees of freedom of religion.” (Doc. 1 at

¶ 4). In opposition to Defendant’s Motion, Plaintiffs specifically argue that

Louisiana’s prohibition on cockfighting solely deprived Plaintiffs of their ability to

“free[ly] exercise [] their religious beliefs.” 3 (Doc. 38-1, p. 12). Therefore, Plaintiffs are

deemed to have abandoned their Establishment Clause claim. See Robertson v.

Gautreaux, No. CV 16-341-JJB-RLB, 2017 WL 690542, at *6 (M.D. La. Feb. 21, 2017),

aff'd in part, 731 F. App'x 337 (5th Cir. 2018) (finding that the failure to address a

defendant's arguments for dismissal is deemed abandonment of the claim). Further,



3Plaintiffs have arguably waived this claim by asserting that the arrest at issue evidenced
secular cockfighting and was therefore “an isolated incident and not the way Plaintiffs
normally conduct their worship services.” (Doc. 38-1, p. 8). However, because this assertion
was not included in Plaintiffs’ original complaint, the Court will analyze Plaintiffs’ Free
Exercise Claim as pleaded.
                                              6
          Case 3:20-cv-00361-BAJ-RLB       Document 39      08/26/21 Page 7 of 9




as was discussed in the Order granting Defendant Ard’s Motion to Dismiss, (Doc. 28),

Plaintiffs have not alleged a violation of their constitutional rights. See (Doc. 28, p.

4).

       The Free Exercise Clause of the Louisiana State Constitution and the Free

Exercise Clause of the United States Constitution, as applied to the states through

the Fourteenth Amendment, are nearly identical. As such, an analysis of Plaintiffs’

state and federal free exercise claims can proceed under the same analytical

framework. 4 The protections of the Free Exercise Clause under the United States

Constitution arise if “the law at issue discriminates against some or all religious

beliefs or regulates or prohibits conduct because it is undertaken for religious

reasons.” Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 532

(1993).

       In analyzing a Free Exercise Clause claim, “a law that is neutral and of general

applicability need not be justified by a compelling governmental interest” even if the

application of that law happens to present a burden on a particular religious practice.

Id. The concepts of neutrality and general applicability are intertwined such that a

law that fails to satisfy the neutrality requirement will likely fail to satisfy the

requirement of general applicability, and vice versa. Id. at 531–32. A law burdening

religious practice that is not neutral or not of general application must undergo strict



4 See Cunningham v. City of Shreveport, 407 F.Supp.3d 595, 610 (W.D. La. Aug. 22, 2019);
See also Seegers v. Parker, 241 So. 2d 213, 216–17 (1970) (“The great similarity of the
establishment clause of [the Louisiana] Constitution and that of the United States
Constitution allows us to use the United States Supreme Court interpretations of the federal
clause as an aid for interpreting our own.”).
                                             7
        Case 3:20-cv-00361-BAJ-RLB         Document 39    08/26/21 Page 8 of 9




scrutiny analysis. Id. at 546.

      Plaintiffs have not put forth any evidence that the law is not neutral or

generally applicable. Louisiana Revised Statutes section 14:102.23 provides, in

pertinent part, that:

      “[i]t shall be unlawful for any person to: [o]rganize or conduct any
      commercial or private cockfight wherein there is a display of combat or
      fighting among one or more domestic or feral chickens and in which it is
      intended or reasonably foreseeable that the chickens would be injured,
      maimed, mutilated, or killed.”

LA. REV. STAT. § 14:102.23(A)(1) (2019).

      The text of the law reveals that the law’s purpose is to prevent animal cruelty,

as it only bans cockfighting where it is foreseeable that the animal may be injured.

Louisiana is not alone in enacting such a provision. Indeed, Louisiana was the last of

the fifty states to outlaw cockfighting. See United States v. Olney, No. 1:13-CR-2094-

TOR-19, 2016 WL 660886, at *2 (E.D. Wash. Feb. 18, 2016), aff'd, 693 F. App'x 652

(9th Cir. 2017). Further, the prohibition of acts of cruelty towards animals “has a long

history in American law, starting with the early settlement of the Colonies.” United

States of America v. Stevens, 559 U.S. 460, 469 (2010).

      It is true that facial neutrality is not necessarily determinative. Church of the

Lukumi Babalu Aye, 508 U.S. at 534. However, Plaintiffs cite to nothing that

indicates that Louisiana’s prohibition on cockfighting was drafted with the intent to

discriminate against religious conduct. Plaintiffs merely argue that the cockfighting

ban burdens their religious freedoms. (Doc. 38-1, p. 8). However, a religious belief—

no matter how sincerely held—does not act as an absolute shield against generally

applicable laws. See, e.g. Reynolds v. United States, 98 U.S. 145 (1879); Braunfeld v.

                                            8
        Case 3:20-cv-00361-BAJ-RLB        Document 39     08/26/21 Page 9 of 9




Brown, 366 U.S. 599 (1961) (plurality opinion) (“[T]he freedom to act, even when the

action is in accord with one's religious convictions, is not totally free from legislative

restrictions.”).

       Because Plaintiffs have failed to establish that the statute is not neutral and

not of general applicability, they have failed to state a claim upon which relief can be

granted.

IV.    CONCLUSION

       Accordingly,

       IT IS ORDERED that Defendant’s Motion (Doc. 37) is GRANTED. Plaintiff’s

claims against Defendant, Scott Perrilloux are DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED, as there are no remaining defendants, that

Plaintiffs’ claims are DISMISSED WITH PREJUDICE.

       A separate judgment shall issue.



                               Baton Rouge, Louisiana, this 26th day of August, 2021



                                         _____________________________________
                                         JUDGE BRIAN A. JACKSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




                                            9
